Exhibit November 17, 2009 Securities and Exchange Commission 100 F Street, NE Washington, DC20549 USA Dear Ladies and Gentlemen, We are the former independent auditors for Sungro Minerals, Inc., a Nevada corporation (the “Company”).We have read the Company’s current report on Form 8-K dated November 17, 2009 (the “Form 8-K”) and are in agreement with the disclosures regarding our firm as included in the Form 8-K to be filed with the Securities and Exchange Commission.We have no basis to agree or disagree with other statements of the Company contained therein. Yours very truly, /s/ MacKay LLP MACKAY LLP Chartered Accountants
